                                                                 1    Ann-Martha Andrews, SBN 012616
                                                                      Kristina N. Holmstrom, SBN 023384
                                                                 2    OGLETREE, DEAKINS, NASH, SMOAK
                                                                 3    & STEWART, P.C.
                                                                      2415 E. Camelback Road, Suite 800
                                                                 4    Phoenix, Arizona 85016
                                                                 5    Telephone: (602) 778-3700
                                                                      Ann.Andrews@Ogletree.com
                                                                 6    Kristina.Holmstron@Ogletree.com
                                                                 7
                                                                      Attorneys for Defendant Canada Life
                                                                 8    Assurance Company of America
                                                                 9                        IN THE UNITED STATES DISTRICT COURT
                                                                 10                              FOR THE DISTRICT OF NEVADA
                                                                 11
                                                                      Richard Mecall, DDS,                              No. 2:18-cv-00648-APG-VCF
                                                                 12
                           2415 East Camelback Road, Suite 800




                                                                                          Plaintiff,                    STIPULATION TO EXTEND
                                                                 13
OGLETREE, DEAKINS, NASH,




                                                                                                                        DEADLINES FOR REPLIES TO
 SMOAK & STEWART, P.C.

                                 Phoenix, Arizona 85016




                                                                            vs.                                         SUMMARY JUDGMENT MOTIONS
                                                                 14
                                      (602) 778-3700




                                                                 15   Canada Life Assurance Company of America;         (First Request)
                                                                      Does I through V inclusive; and Roes I
                                                                 16   through V, inclusive,
                                                                                                                                 ORDER
                                                                 17                       Defendant.
                                                                 18
                                                                 19           Plaintiff Richard Mecall, DDS and defendant Canada Life Assurance Company of
                                                                 20    America hereby stipulate and request the Court to extend the deadline for both parties to
                                                                 21    file their reply briefs in support of their summary judgment motions until February 28,
                                                                 22    2020. The parties filed their response briefs on Monday, January 27, 2020. The defendant
                                                                 23    requested the extension, and the plaintiff agreed, to accommodate defense counsel’s
                                                                 24    circumstances. Counsel for defendant is out with the flu and is unsure of her return date.
                                                                 25           The parties state that the extension is requested in good faith, and not for purposes
                                                                 26    of delay.
                                                                 27
                                                                             IT IS SO ORDERED.                             ______________________________
                                                                 28                                                        UNITED STATES DISTRICT JUDGE
                                                                                                                           January 30, 2020.
                                                                  1        DATED this 29th day of January, 2020.
                                                                  2
                                                                  3   LAW OFFICE OF JULIE A. MERSCH         OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                            & STEWART, P.C.
                                                                  4
                                                                      By: /s/ Julie A. Mersch               By: /s/ Ann-Martha Andrews
                                                                  5
                                                                          Julie A. Mersch                       Ann-Martha Andrews
                                                                  6       Nevada Bar No. 004695                 Nevada Bar No. 007585
                                                                          1100 E. Bridger Ave.                  Kristina N. Holmstrom
                                                                  7       Las Vegas, NV 89101                   Nevada Bar No. 010086
                                                                          Telephone: 702.387.5868               3800 Howard Hughes Parkway
                                                                  8       Fax: 702.387.0109                     Suite 1500
                                                                          jam@merschlaw.com                     Las Vegas, NV 89169
                                                                  9
                                                                                                                Telephone: 602.778.3700
                                                                 10      Attorneys for Plaintiff Richard        Fax: 602.778.3750
                                                                         Mecall, DDS                            ann.andrews@ogletree.com
                                                                 11                                             kristina.holmstrom@ogletree.com
                           2415 East Camelback Road, Suite 800




                                                                 12                                                Attorneys for Defendant Canada Life
OGLETREE, DEAKINS, NASH,
 SMOAK & STEWART, P.C.




                                                                                                                   Assurance Company of America
                                 Phoenix, Arizona 85016




                                                                 13
                                      (602) 778-3700




                                                                 14
                                                                 15
                                                                                                           IT IS SO ORDERED:
                                                                 16
                                                                 17
                                                                                                           ______________________________________
                                                                 18
                                                                                                           UNITED STATES DISTRICT/MAGISTRATE
                                                                 19                                        JUDGE
                                                                 20
                                                                                                           DATED: ______________________________
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                              2
